NOTICE: All slip opinions and orders are subject to formal
revision and are superseded by the advance sheets and bound
volumes of the Official Reports. If you find a typographical
error or other formal error, please notify the Reporter of
Decisions, Supreme Judicial Court, John Adams Courthouse, 1
Pemberton Square, Suite 2500, Boston, MA, 02108-1750; (617) 557-
1030; SJCReporter@sjc.state.ma.us

18-P-1466                                               Appeals Court

                 COMMONWEALTH    vs.   JOSE MARTINEZ.


                             No. 18-P-1466.

            Essex.       April 6, 2020. - October 2, 2020.

              Present:    Sullivan, Kinder, & Singh, JJ.


Cellular Telephone. Evidence. Attempt. Constitutional Law,
     Indictment. Practice, Criminal, Indictment, Required
     finding.



     Indictment found and returned in the Superior Court
Department on January 14, 2016.

    The case was tried before Paul D. Wilson, J.


     The case was submitted on briefs.
     Thomas C. Foley for the defendant.
     Helle Sachse, Special Assistant District Attorney, for the
Commonwealth.


    SULLIVAN, J.     After a jury trial, the defendant, Jose

Martinez, was convicted of attempting to conceal or destroy

evidence with the intent to interfere with an official

proceeding.   See G. L. c. 268, § 13E (b).     On appeal, he

contends that the indictment charging him with that crime was
                                                                   2


defective and that the evidence presented at trial was

insufficient to support his conviction.   We affirm.

     Background.   At the time of the initial indictments, the

defendant was a court officer working in the Lawrence Division

of the District Court Department.   He was indicted, as relevant

here, on eleven separate counts of rape, assault with intent to

rape, and indecent assault and battery on a person age fourteen

or over.1   See G. L. c. 265, § 22 (b), § 24, § 13H.   Eight months

later, the defendant was indicted on the charge of attempting to

conceal or destroy evidence (hereafter, we refer to this as the

indictment).   Following a jury trial, the defendant was

acquitted of the underlying charges but convicted of attempting

to conceal or destroy evidence in an official proceeding.

     At trial, a fellow court officer testified that after

receiving a sexual assault complaint against the defendant from

a woman in custody, and after the defendant was arraigned on the

underlying charges, the defendant called the court officer and

requested that he find and "take," "smash," and "throw . . . in

the river" a second cell phone that the defendant kept in the

court house.   The cell phone contained pornographic images that

included the defendant's penis and the breasts and vaginas of




     1 We refer hereafter to the charges in these eleven
indictments as the underlying charges.
                                                                      3


unknown women.    The court officer reported the request to his

superiors.    At trial, the defendant admitted that he had made

the request, but denied that he harbored any intent to obstruct

criminal prosecution, claiming instead that he made the request

to spare his wife and children embarrassment.

    Discussion.     1.   The indictment.   The defendant contends,

for the first time on appeal, that because the indictment did

not allege an overt act, it was facially defective.     "Although a

challenge to the sufficiency of an indictment ordinarily is

deemed waived unless raised by a motion to dismiss prior to

trial, whether an indictment fails to allege an offense is a

matter of jurisdiction, which may be raised at any time."

Commonwealth v. Garrett, 473 Mass. 257, 264 (2015).

    An overt act is an essential element of the crime of

attempt.     See Commonwealth v. LaBrie, 473 Mass. 754, 764 (2016)

("The elements of attempt . . . are [1] the specific intent to

commit the substantive crime at issue, and [2] an overt act

toward completion of the substantive crime").     See also

Commonwealth v. Gosselin, 365 Mass. 116, 121 (1974) ("A charge

of an attempt should set forth in direct terms that the

defendant attempted to commit the crime, and should allege the

act or acts done towards its commission").     The indictment,
                                                                    4


which is set forth in full in the margin,2 alleged that the

defendant "did attempt to conceal or destroy an object, to wit:

a cellphone."

     The defendant maintains that the indictment is deficient

because it did not place him on notice of the overt act of

destruction or concealment in which he was alleged to have

engaged.    Specifically, the indictment did not state whether he

engaged in an overt act to destroy the cell phone, and if so,

whether his actions exceeded mere preparation and came close

enough to completion to constitute an attempt, or whether he

asked another person to do so under circumstances where the

request would have been the last act the defendant needed to


     2   The indictment alleged as follows:

     "Jose Martinez of Lawrence, in said County of Essex, on the
     fourth and ninth days of March, in the year of our Lord two
     thousand fifteen, at Lawrence in the County of Essex
     aforesaid did attempt to conceal or destroy an object, to
     wit: a cellphone, with the intent to impair its integrity
     or availability for use in an official proceeding involving
     a violation of a criminal statute, against the peace of the
     Commonwealth aforesaid, and contrary to the form of the
     statute in such case made and provided."

     The indictment tracked the language of G. L. c. 268, § 13E
(b), which provides:

     "Whoever alters, destroys, mutilates, or conceals a record,
     document, or other object, or attempts to do so, with the
     intent to impair the record, document or object's integrity
     or availability for use in an official proceeding, whether
     or not the proceeding is pending at that time, shall be
     punished . . . ."
                                                                    5


perform.   See Commonwealth v. Peaslee, 177 Mass. 267, 273-274

(1901).3

     As a general rule "the absence of a required element in an

indictment does not by itself establish that a crime is not

charged, even if acquittal is required if the prosecution were

to prove only the allegations in the indictment."   Commonwealth

v. Canty, 466 Mass. 535, 548 (2013).   See Garrett, 473 Mass. at

264-265.   Under this general rule we ask whether there was "fair

notice of the crime charged, [as] [i]t is not necessary for the

Commonwealth to set forth in the complaint or indictment every

element of the crime to withstand a motion to dismiss" if the

complaint or indictment otherwise provides fair notice

(quotation and citation omitted).   Canty, supra at 547.   See


     3 The following example best illustrates the two types of
overt acts:

     "A mere collection and preparation of materials in a room
     for the purpose of setting fire to them, unaccompanied by
     any present intent to set the fire, would be too remote. If
     the accused intended to rely upon his own hands to the end,
     he must be shown to have had a present intent to accomplish
     the crime without much delay, and to have had this intent
     at a time and place where he was able to carry it
     out. . . . On the other hand, if the offence is to be made
     out by showing a preparation of the room and a solicitation
     of someone else to set the fire, which solicitation if
     successful would have been the defendant's last act, the
     solicitation must be alleged as one of the overt acts."

Peaslee, 177 Mass. at 273-274.
                                                                     6


G. L. c. 277, § 34 ("An indictment shall not be dismissed or be

considered defective or insufficient if it is sufficient to

enable the defendant to understand the charge and to prepare his

defense; nor shall it be considered defective or insufficient

for lack of any description of information which might be

obtained by requiring a bill of particulars").

     Under the Canty analysis, we would have no hesitation in

declaring the defendant was on fair notice of the crime alleged.

The indictment stated that on particular dates the defendant

attempted to destroy or conceal his cell phone.   It also alleged

that he did so in order to avoid criminal charges, and eleven

separate indictments alleging sexual assaults preceded the

indictment at issue here.   The indictment tracked the language

of the statute, see note 1, supra, and the defendant did not

question the nature of the overt act.   Indeed, in a pretrial

motion to dismiss (on other grounds) the defendant stated of

this indictment, "[e]ssentially, the Commonwealth alleged that

the defendant directed his phone to be destroyed to conceal or

destroy images and information on the phone that would be used

at his trial of the underlying indictments alleging rape."4     In




     4 If the indictment is otherwise sufficient, in the event of
uncertainty, the defendant may move for a bill of particulars.
Canty, 466 Mass. at 548. See Mass. R. Crim. P. 13 (b) (1), as
appearing in 442 Mass. 1516 (2004). However, a bill of
particulars will not save a defective indictment. Commonwealth
                                                                    7


these circumstances we are confident that the defendant was on

actual notice of the overt act alleged.

     Our cases, however, have treated attempt crimes

differently, requiring that the overt act be stated with

particularity in the indictment.   This requirement finds its

genesis in Peaslee, in which Justice Holmes restated "the

familiar rule that preparation is not an attempt."     Peaslee, 177
Mass. 272.   See id. at 274 ("The necessity that the overt acts

should be alleged has been taken for granted in our practice and

decisions . . .").   See, e.g., Commonwealth v. Shedd, 140 Mass.
451, 453 (1886); Commonwealth v. McLaughlin, 105 Mass 460, 463

(1870); Commonwealth v. Sherman, 105 Mass. 169, 169 (1870);

Commonwealth v. McDonald, 5 Cush. 365, 366-367 (1850).

     Precisely because the line between preparation and near

completion has been difficult to draw, see, e.g., Commonwealth

v. Bell, 455 Mass. 408, 412-413 (2009); Peaslee, 177 Mass. at

271-272, our case law has required that the Commonwealth

affirmatively plead the overt act.5   Since Peaslee our appellate

courts have uniformly held that a complaint or indictment in an




v. Cantres, 405 Mass. 238, 241 (1989), citing Commonwealth v.
Ries, 337 Mass. 565, 580 (1958).

     5 In addition, unlike knowledge or willfulness, which are
"implicit" in the indictment, cf. Commonwealth v. Green, 399
Mass. 565, 567 (1987), the overt act itself often is not.
                                                                     8


attempt case which does not allege an overt act must be

dismissed because it fails to state an offense.    See

Commonwealth v. Gosselin, 365 Mass 116, 121 (1974) (only

completed act was charged and "[o]vert acts not alleged may not

be relied upon"); Commonwealth v. Anolik, 27 Mass. App. Ct. 701,

711 (1989) (reversing conviction where indictment failed to

allege overt act); Commonwealth v. Foley, 24 Mass. App. Ct. 114,

115 (1987) ("The overt act is a requirement of the attempt

statute, G. L. c. 274, § 6, and the overt act relied on must be

set out in the indictment or complaint"); Commonwealth v. Burns,

8 Mass. App. Ct. 194, 196-197 (1979) ("The overt acts relied

upon to support a charge of attempt must be alleged in the

complaint charging the crime").    See also McDonald, 5 Cush. at

367.

       The tension between the general rule and the specific has

not gone unnoticed, however.    In Commonwealth v. Lourenco, 438
Mass. 1018, 1018 (2003), the Supreme Judicial Court questioned

whether "the overt act requirement remains valid to describe

fully and plainly the charge of attempt to the defendant, or if

it reflects an anachronistic view of sufficient indictments and

complaints."    The court committed the matter to study and in the

ensuing seventeen years there has been no further comment.

       We therefore find ourselves in uncharted territory.   The

Commonwealth urges us to conclude that that indictment alleged
                                                                    9


an overt act.   This would avoid the conundrum posed by Lourenco,

but it would be incorrect.    The indictment did not allege what

step the defendant took or asked another to take to conceal or

destroy the cell phone, or that the defendant's plans passed

beyond mere preparation to imminent concealment or destruction.

However, the crime of attempted destruction of evidence under

G. L. c. 268, § 13E (b), is an independent statutory offense,

and "is distinct from the crime of general attempt, G. L.

c. 274, § 6."   LaBrie, 473 Mass. at 760-761.   Unlike the

attempted murder indictment statute at issue in LaBrie, we have

not construed § 13E (b), and have not treated it in the same

manner as the general attempt statute.    The Legislature has not

prescribed the manner of pleading, as it has for other attempt

offenses brought under G. L. c. 274, § 6.    See G. L. c. 277,

§ 79.   While there can be no question that proof of an overt act

is required for conviction, see Canty, 466 Mass. at 548, we are

not persuaded that an inflexible particularity requirement

remains valid as applied to a statute designed to prevent the

obstruction of justice.

    The Supreme Judicial Court has previously departed from a

strict application of Peaslee and Gosselin with respect to

attempts to suborn perjury.    See Commonwealth v. Senior, 454
Mass. 12, 15 (2009).   While the specific reasoning of Senior may
                                                                   10


not be applicable here,6 the court's willingness, where

obstruction of justice was charged, to consider alternatives to

strict adherence to the pleading of attempt complaints and

indictments is instructive.

     We conclude that with respect to complaints or indictments

alleging attempt under G. L. c. 268, § 13E (b), the complaint or

indictment need not allege an overt act if the indictment

otherwise places the defendant on fair notice of the offense.

See Canty, 466 Mass. at 548.7   Due process under art. 12 of the

Massachusetts Declaration of Rights has always been the

touchstone of our cases regarding the sufficiency of


     6 Senior involved the attempted subornation of perjury, and
a statute that bars "attempting to incite or procure another
person to commit perjury." G. L. c. 277, § 44. By analogy to
threats, see Commonwealth v. Sholley, 432 Mass. 721, 724-725
(2000), cert. denied, 532 U.S. 980 (2001), and solicitation, see
Commonwealth v. Barsell, 424 Mass 737, 738 (1997), the court
reasoned that incitement or procurement and attempt were
coterminous. Senior, 454 Mass. at 15. Such congruence is not
present here. Section 13E (b) prohibits attempts to destroy
evidence, a criminal act which may be accomplished by defendants
in a variety ways, and in circumstances where the temporal
continuum between preparation and a "present intent to
accomplish the crime without delay" is potentially far longer.
Peaslee, 177 Mass. at 273.

     7 Article 12 of the Massachusetts Declaration of Rights
states that "[n]o subject shall be held to answer for any crimes
or offence, until the same is fully and plainly, substantially
and formally, described to him." To accomplish this end, the
complaint or indictment must contain a "plain, concise
description of the act which constitutes the crime or an
appropriate legal term descriptive thereof." Mass. R. Crim. P.
4 (a), 378 Mass. 849 (1979).
                                                                    11


indictments, see Commonwealth v. Green, 399 Mass. 565, 566

(1987), but the integrity of the administration of justice is

the foundation of due process, without which all else founders.

Where, as here, the indictment did place the defendant on fair

notice, the preservation of the integrity of the judicial

process takes precedence.    The fair notice requirement of Canty,

supra, strikes an appropriate balance between notice of the

crime charged and preserving the integrity of the judicial

system.    The indictment here was not defective.

    We emphasize the narrowness of this holding, which is

limited to cases brought under G. L. c. 268, § 13E (b).     An

attempt complaint or indictment brought under § 13E (b) must

still meet the fair notice standards in Canty, 466 Mass. at 547.

We do not depart from the rule that the overt act should be

pleaded in the complaint or indictment for attempt under § 13E

(b); a defendant should not have to file a bill of particulars

in order to find out what overt act the Commonwealth relies

upon.     A complaint or indictment under § 13E (b) that fails to

do so remains incomplete, but is not so fatally defective as to

deprive the court of jurisdiction if it otherwise provides fair

notice to the defendant.    See Canty, supra.

    2.     Sufficiency of the evidence.   The defendant maintains

that the Commonwealth failed to prove that when he asked that

the cell phone be destroyed, he did so "with the intent to
                                                                   12


impair the . . . object's integrity or availability for use in

an official proceeding," and thus the trial judge erroneously

denied the defendant's motion for a required finding of not

guilty.   G. L. c. 268, § 13E (b).

    We review to determine whether the evidence, viewed in the

light most favorable to the Commonwealth, would permit a jury to

find "the essential elements of the crime beyond a reasonable

doubt."   Commonwealth v. Tejada, 484 Mass. 1, 2 (2020), quoting

Commonwealth v. Latimore, 378 Mass. 671, 677 (1979).    The

defendant claimed that he was protecting his family but

"[j]urors, of course, are free to believe or disbelieve the

testimony of each witness in whole or in part."    Commonwealth v.

Zanetti, 454 Mass. 449, 457 (2009).    See Commonwealth v.

Spinucci, 472 Mass. 872, 878 (2015).    The defendant had

repeatedly shown the cell phone images to others at the court

house, where his wife also worked.     Upon learning of the

investigation, he lied to investigators about the existence of

the cell phone, and asked a fellow employee to get rid of it.

The evidence was sufficient to permit a rational jury to

conclude that the defendant sought to hide or destroy the cell

phone in order to hinder prosecution.    See Commonwealth v.

Bonds, 445 Mass. 821, 831-832 (2006) (jury may draw inferences

from conflicting testimony).   The motion for a required finding

of not guilty was properly denied.
                     13


Judgment affirmed.